In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1442V
                                          UNPUBLISHED


    DOMINIQUE ROBERTS,                                          Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: January 19, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Damages decision Based on Proffer;
                                                                Table Injury; Human Papillomavirus
                         Respondent.                            (HPV); Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA).

Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On October 22, 2020, Dominique Roberts filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she experienced a shoulder injury related to
vaccine administration (“SIRVA”) as a result of the administration of a human
papillomavirus (“HPV”) vaccine on January 19, 2018. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On January 18, 2022, Respondent filed a combined Rule 4(c) Report and Proffer
in which he conceded that Petitioner was entitled to compensation for her SIRVA. Rule
4(c) Report and Proffer at 1, 3-4. The following day, I issued a Ruling on Entitlement. ECF
No. 21.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Respondent represents that Petitioner agrees to his proffer on an award of
compensation. Rule 4(c) Report and Proffer at 4. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3 I
award Petitioner a lump sum payment of $130,862.58 (representing $130,000.00 for
pain and suffering and $862.58 for past lost earnings) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.4

        IT IS SO ORDERED.
                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




3
 Because the combined Rule 4(c) Report and Proffer contains information regarding Petitioner’s personal
medical history, which is not generally included in a Proffer, when separately filed, I will not attach the
Proffer to the decision in this case.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2